Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
A los fines de comprender cabalmente el asunto ante nos, es menester hacer una relación completa de los hechos del caso, lo que no aparece en la sentencia de la mayoría del Tribunal ni en la opinión concurrente en que se apoya dicha sentencia. Veamos.
HH
Allá para octubre y noviembre de 1978, 750 personas presentaron una demanda por daños y perjuicios contra Union Carbide en el Tribunal de Primera Instancia, Sala *867Superior de Humacao. Alegaron que la contaminación am-biental provocada por la demandada en el área de Huma-cao les había afectado seriamente su salud. Para incoar esta acción, los demandantes contrataron los servicios de los abogados Carlos Ortiz Morales y Ernesto Maldonado Pérez, del bufete de abogados Maldonado & Ortiz. Dicho bufete estaba localizado en San Juan, Puerto Rico.
Inicialmente el licenciado Maldonado participó de forma activa en la tramitación del caso y en los aspectos procesa-les de descubrimiento de prueba. Así pues, desde 1979 hasta 1982, Maldonado visitó en repetidas ocasiones la co-munidad donde residían los demandantes a fin de poder obtener contestaciones a los interrogatorios y de poder con-certar citas para llevar a cabo las deposiciones. Las reunio-nes llevadas a cabo en la comunidad se realizaron en la casa de José Ortiz Nieves, una de las personas que figura-ban como demandantes en el caso.
Para noviembre de 1982 se señaló una conferencia sobre el estado del caso, a la cual compareció el licenciado Ortiz en representación de los demandantes. En dicha ocasión se suspendió la vista para que las partes llevaran a cabo una estipulación que tuviera el efecto de agilizar los procedimientos.
A partir de esa fecha, ninguna de las partes realizó ac-ción afirmativa alguna a favor de la tramitación del caso. En razón de ello, el 12 de agosto de 1993, el tribunal de instancia expidió una orden para que se mostrara causa por la cual no debía archivar el caso por inacción, a tenor con la Regla 39.2(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III. Conforme a lo intimado, el 25 de agosto de 1983, el tribunal desestimó el caso por inacción.
Resulta menester señalar que, para ese mismo año, el licenciado Maldonado se marchó de Puerto Rico sin dar previo aviso a los demandantes y sin solicitar la renuncia de dicha representación legal ante los tribunales. El 8 de septiembre de 1983, el licenciado Ortiz presentó una mo-*868ción en la cual informó que su sociedad con el licenciado Maldonado había sido disuelta en 1982 y que la sentencia de archivo en el caso de autos había sido enviada al apar-tado de la extinta sociedad, razón por la cual no tuvo cono-cimiento de ésta. Por lo anterior, el licenciado Ortiz solicitó el relevo de la sentencia, en vista del interés de los deman-dantes en continuar con el litigio.
Los demandados se opusieron a dicha moción de relevo e incluyeron en su oposición una fotocopia de las numero-sas cartas relacionadas al descubrimiento de prueba, en-viadas al licenciado Ortiz, de las cuales nunca se obtuvo respuesta. A estas imputaciones el licenciado Ortiz replicó aduciendo que, desde septiembre de 1981 hasta diciembre de 1982, no había practicado como abogado litigante, por-que se había retirado a realizar funciones en el Senado de Puerto Rico. Sostuvo también que el bufete continuó ope-rando con el licenciado Maldonado hasta abril de 1982 cuando la sociedad entre ellos quedó disuelta, y que en agosto de 1983 Maldonado partió de Puerto Rico para es-tablecer su residencia en Estados Unidos.
El 18 de octubre de 1983, el tribunal de instancia dejó sin efecto la sentencia en la que se decretó el archivo del caso. De esta determinación compareció ante nos Union Carbide mediante el correspondiente recurso de certiorari. Luego de examinar el referido recurso, el 23 de noviembre de 1983, denegamos su expedición.
Así las cosas, y a pesar de que el tribunal de instancia dejó sin efecto el archivo del caso por inacción, transcurrie-ron los próximos seis (6) meses sin que las partes tomaran acción en el caso. Ello dio lugar a que el tribunal de ins-tancia volviera a emitir una orden de mostrar causa por la cual no se debía ordenar el archivo del caso. En respuesta a dicha orden, compareció el licenciado Ortiz e informó que había llegado a unas estipulaciones con los demandados para atender el descubrimiento de prueba. Habida cuenta de lo informado, el caso no fue archivado.
*869El 3 de diciembre de 1984, la demandada solicitó la des-estimación del caso. Adujo que los demandantes no habían cumplido con la estipulación sobre descubrimiento de prueba. El licenciado Ortiz compareció mediante moción e intentó aclarar que debido a la cantidad numerosa de de-mandantes, se le había hecho muy difícil recopilar todas las firmas necesarias para los interrogatorios. Señaló, ade-más, que debido a que no poseía computadora, tenía que utilizar una maquinilla, por lo cual el proceso era suma-mente lento. Para concluir solicitó que se le otorgara un término adicional para contestar los interrogatorios que le habían sido sometidos. El 8 de febrero de 1985, el tribunal le concedió para ello un término de treinta (30) días, no sin antes advertirle que la falta de cumplimiento podía conlle-var que se declarase sin lugar la causa de acción incoada, con perjuicio.
El 22 de febrero de 1985, Ortiz se comunicó mediante carta con los demandantes y les informó acerca de la nece-sidad de contestar los interrogatorios y las consecuencias de no hacerlo. En marzo de 1985, los demandados volvie-ron a solicitar la desestimación de la reclamación debido al incumplimiento de los demandantes con los procedimien-tos de descubrimiento de prueba. Luego de celebrar una conferencia sobre el estado de los procedimientos, el tribunal le otorgó a los demandantes sesenta (60) días adiciona-les para completar dichos procedimientos. El 11 de diciem-bre de 1985, la parte demandada solicitó la desestimación parcial de la causa de acción con respecto a 332 demandan-tes que a esa fecha todavía no habían contestado los interrogatorios. El tribunal le concedió a estos demandan-tes veinte (20) días adicionales para contestarlos, y les ad-virtió de que al cabo de ese término, a falta de contesta-ción, accedería a la desestimación parcial solicitada por la parte demandada.
El 13 de febrero de 1986, los demandados solicitaron la desestimación de la reclamación de otros demandantes, de-*870bido a que, conforme a la estipulación aludida, la falta de suministrar cierta información conllevaba en algunos ca-sos la desestimación.
Luego de requerirle sin éxito a los demandantes que explicaran la razón de este último alegado incumplimiento de la estipulación, el 26 de junio de 1986 el tribunal de instancia emitió la sentencia parcial en la cual desestimó la causa de acción de 531 demandantes. La notificación del archivo en autos de la copia de la notificación de la senten-cia le fue enviada al licenciado Ortiz a la dirección que aparecía en autos. Después de que el licenciado Ortiz reci-biera la sentencia antes mencionada, no volvió a realizar gestión alguna con respecto al pleito pendiente. Más aún, el 3 de enero de 1987, Ortiz abandonó su práctica privada de la abogacía, para ocupar el cargo de Subsecretario del Departamento de Estado del Estado Libre Asociado de Puerto Rico. Surge de autos, y de la relación de hechos esbozada por el tribunal de instancia, que los demandantes desconocían todo lo que había acontecido en su caso. Ni el licenciado Ortiz ni el licenciado Maldonado informaron a sus clientes que no iban a trabajar más en éste ni tampoco renunciaron a su representación legal en el tribunal de instancia.
Incluso, aun cuando varios clientes visitaron al licen-ciado Ortiz un mes antes de que éste abandonara su prác-tica y después de que se archivaran 531 causas de acción, Ortiz no informó a ninguno de ellos sobre estos eventos, haciéndoles creer que la reclamación todavía existía.
Ante la inacción del licenciado Ortiz con respecto a las causas de acción restantes, el 23 de febrero de 1987, luego del correspondiente apercibimiento, el tribunal de instan-cia dictó sentencia y ordenó el archivo de estas reclamacio-nes por inacción en exceso de seis meses. Al igual que la sentencia anteriormente dictada, esta sentencia le fue no-tificada al licenciado Ortiz a la dirección que aparecía en autos.
*871Así las cosas, varios meses después del archivo de las dos sentencias, algunos de los demandantes advinieron en conocimiento de lo acontecido. A raíz de ello, el 31 de julio de 1987 presentaron por medio de otra representación legal, una moción de relevo de sentencia a tenor con la Regla 49.2(6) de Procedimiento Civil, 32 L.P.R.A. Ap. III. Alega-ron que fueron engañados por sus anteriores abogados con respecto al estado del caso y que en todo momento desco-nocían lo que pasaba en éste.(1)
El 21 de octubre de 1987 el tribunal de instancia denegó la moción de relevo antes mencionada. Concluyó dicho foro que no procedía el relevo de la sentencia dictada el 26 de junio de 1986, porque éste fue solicitado fuera del término fatal de seis meses requerido por las reglas de Procedi-miento Civil. Añadió que dicho término no hubiese apli-cado si se hubiera alegado fraude al tribunal, pero explicó que los propios demandantes habían negado tal funda-mento en cuanto a la sentencia de junio de 1986. Respecto a la solicitud de relevo de la sentencia de 23 de febrero de 1987, el tribunal concluyó que no se había desfilado prueba de que existiera una conducta intencional maliciosa por parte del licenciado Ortiz, y que, por el contrario, la prueba sólo demostraba la falta de comunicación entre clientes y abogado, lo cual no constituía causa suficiente para anular una sentencia por fraude.
Inconforme con esta determinación, los demandantes presentaron una moción de reconsideración, mediante la cual por primera vez solicitaron que se citara al licenciado Ortiz como testigo.
Denegada dicha reconsideración, los demandantes acu-dieron ante nos. El 13 de octubre de 1992 dictamos senten-cia y revocamos al tribunal de instancia. Ordenamos a dicho foro a celebrar una nueva vista, en la cual los demandantes pudiesen presentar, por primera vez, los tes-*872timonios del licenciado Ortiz y del señor Ortiz Nieves como evidencia del alegado fraude.
El 31 de octubre de 1995, luego de celebrar la vista que le fuera ordenada, el tribunal de instancia emitió un ex-tenso dictamen de 24 páginas, en el que denegaba en su totalidad la solicitud de relevo de sentencia presentada. Este dictamen fue denominado por el tribunal como “reso-lución” y surge del expediente que se archivó en autos la copia de su notificación el 17 de noviembre de 1995. En su “resolución”, el foro de instancia resolvió que para que la conducta de un abogado, que provoca la desestimación de la reclamación de su cliente, constituyese un fraude al tribunal, tenían que coexistir dos elementos; a saber: (1) que la actuación de dicha representación legal haya sido do-losa, y (2) que haya habido participación de la parte con-traria en esa conducta. Determinó, además, que la deses-timación por incumplimiento con el descubrimiento de prueba plasmada en la sentencia de 26 de junio de 1986, se había debido a la falta de recursos de los demandantes y de su abogado, y a la falta de organización del grupo. Señaló el tribunal que, a pesar del esfuerzo realizado por el licen-ciado Ortiz para gestionar la contestación a los interroga-torios, éste cometió un serio error de juicio al permanecer, por sí solo, a cargo de un caso tan complejo. Indicó, ade-más, que si bien los demandantes fueron apercibidos por su abogado de las consecuencias de no contestar los inte-rrogatorios, no se les dio la adecuada notificación de que una sentencia había recaído en su contra. Según el tribunal de instancia esa omisión de informar, aun cuando consti-tuía una violación seria de los deberes que tiene un abo-gado con sus clientes, no satisfacía los elementos necesa-rios para encontrar probado el tipo de fraude que da lugar a la nulidad de la sentencia al amparo del palio de la Regla 49.2(3) de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Así también, el tribunal determinó que con respecto a la Sentencia de 23 de febrero de 1987 tampoco se había de-*873mostrado la existencia de dolo o de fraude. Resolvió que la omisión de informar a los clientes acerca del estado del caso y la de no señalar, ni a sus clientes ni al tribunal, su abandono de la práctica privada, constituía —a juicio del tribunal— una grave falta de diligencia, pero no establecía de por sí fraude o dolo.
Para concluir, el tribunal de instancia señaló que, a pe-sar de sentirse inclinado a dejar sin efecto la sentencia a la luz de lo resuelto en Maldonado v. Srio. de Rec. Naturales, 113 D.P.R. 494 (1982), se encontraba impedido de hacerlo. Indicó que el mandato emitido por este Tribunal lo sujetó sólo a examinar la existencia de fraude, sin que le fuera permitido ir más allá de ello, y dejar la sentencia sin efecto por otros fundamentos.
Así las cosas, el 27 de noviembre de 1995 los demandan-tes presentaron una moción para solicitar enmiendas o de-terminaciones adicionales de hecho y conclusiones de derecho. Esta moción fue llevada por la secretaría del tribunal ante la consideración del juez, pasados más de dos meses de haber sido presentada, o sea, el 2 de febrero de 1996. Ese día el tribunal la denegó de plano, y el 7 de febrero de 1996 se archivó en autos una copia de la notificación.
No conformes, el 8 de marzo de 1996, los demandantes presentaron un recurso de apelación ante el Tribunal de Circuito de Apelaciones.
El 7 de mayo de 1996, el foro apelativo determinó que, como se recurría de una resolución de instancia, el recurso apropiado debió ser el de certiorari y no el de apelación. Concluyó, además, que acogido como un recurso de certio-rari, éste había sido presentado fuera del término, porque la moción en la que solicitó enmiendas o determinaciones adicionales de hechos y conclusiones de derecho, no surtía el efecto de interrumpir el término en cuestión en los re-cursos de certiorari presentados contra resoluciones, como era el caso de epígrafe. Como consecuencia desestimó el *874recurso. El 16 de mayo de 1996 se archivó en autos una copia de la notificación de esa sentencia.
El 14 de junio de 1996, la parte demandante presentó una petición de certiorari ante nos. Adujo la comisión de los errores siguientes:
Erró el Tribunal de Circuito de Apelaciones al desestimar el recurso de apelación por considerarlo un recurso de certiorari radicado fuera de término.
Erró el Tribunal de Circuito de Apelaciones al resolver que la moción solicitando enmiendas o determinaciones de hechos y conclusiones de derecho adicionales no interrumpió el término para recurrir ante dicho tribunal.
Erró el Tribunal de Circuito al negar a los peticionarios el debido proceso de ley y la igual protección de las leyes en su sentencia desestimatoria del recurso.
El 24 de julio de 1996 expedimos el recurso solicitado.
r — t HH
La controversia inicial en el caso de autos se circuns-cribe a determinar: (1) si la denegatoria en los méritos de una moción de relevo constituye una resolución o una sen-tencia, y (2) si da lugar a una apelación, cuyo término puede interrumpirse por la oportuna presentación de una moción de determinaciones de hecho y conclusiones de de-recho adicionales, al amparo de la Regla 43.3 de Procedi-miento Civil, 32 L.P.R.A. Ap. III.
Por entender que la contestación a estas interrogantes es en la afirmativa, revocaría la sentencia aquí recurrida. Veamos.
El texto de la Regla 43.3 de Procedimiento Civil, supra, vigente al momento de los hechos aquí acontecidos, dispo-nía, en lo pertinente:
No será necesario solicitar que se consignen determinaciones de hecho a los efectos de una apelación o revisión, pero a moción de parte, presentada a más tardar diez (10) días después de haberse archivado en autos copia de la notificación de la sen-*875tencia, el tribunal ... podrá enmendar o hacer determinaciones adicionales, y podrá enmendar la sentencia de conformidad. (Enfasis suplido.)
La oportuna presentación de una moción al amparo de la regla antes mencionada, interrumpe los términos para presentar una solicitud de reconsideración o de nuevo jui-cio y para apelar o solicitar su revisión. Los términos así interrumpidos comienzan a transcurrir de nuevo a partir del archivo en autos de la notificación de las determinacio-nes y conclusiones solicitadas. Véanse las Reglas 43.4 y 53.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
La definición del término “sentencia”, antes aludida, la encontramos en la Regla 43.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, la cual al momento en que ocurren los hechos aquí en controversia, disponía:
El término “sentencia” según se usa en estas reglas, incluye cualquier determinación del tribunal que resuelva finalmente la cuestión litigiosa y de la cual pueda apelarse o solicitarse revisión.
Recientemente, en Bco. Santander P.R. v. Fajardo Farms Corp., 141 D.P.R. 237 (1996), tuvimos la oportuni-dad de analizar un planteamiento similar al de autos. En dicho caso se había presentado una moción de relevo de sentencia por falta de jurisdicción debido a la insuficiencia del emplazamiento en el pleito original. La moción aludida se presentó luego de haber transcurrido aproximadamente tres años de registrarse la sentencia. Allí, al igual que en el caso ante nos, el tribunal de instancia denegó la moción aludida en sus méritos mediante una “resolución”. Luego de presentada y denegada una solicitud de determinacio-nes de hechos adicionales, el Tribunal de Circuito de Ape-laciones acogió el recurso de apelación presentado como de certiorari y a su vez lo denegó por falta de jurisdicción. Sostuvo que por tratarse de una resolución, el recurso apropiado para su revisión era el de certiorari, por lo que no le aplicaban las disposiciones de la Regla 53.1(d) de Pro-*876cedimiento Civil, 32 L.P.R.A. Ap. Ill, que permiten la inte-rrupción del término de apelación mediante la sola presen-tación de una solicitud de determinaciones de hechos adicionales.
En Bco. Santander P.R. v. Fajardo Farms Corp., supra, al revocar la determinación del foro apelativo establecimos que el dictamen emitido, en el cual se adjudica en los mé-ritos la moción de relevo, constituía una sentencia final que podía, en su día, ser apelada. Ésta puso fin a la totali-dad de la controversia existente entre las partes, a saber: si era nula la sentencia dictada por insuficiencia en el emplazamiento. Una vez determinamos que se trataba de una sentencia y no de una resolución, como mal la había denominado el tribunal de instancia, concluimos que la oportuna presentación de la moción para solicitar determi-naciones de hechos y conclusiones de derecho adicionales tuvo el efecto de interrumpir el término para acudir en apelación al Tribunal de Circuito de Apelaciones. Por otro lado, indicamos que el tribunal inferior podía considerar la única controversia entre las partes, aun pasados seis me-ses de registrada la sentencia, debido a que la propia Regla 49.2 de Procedimiento Civil, supra, dispone, en lo perti-nente, que ese término “no limita el poder del tribunal para: (a) conocer de un pleito independiente con el propó-sito de relevar a una parte de una sentencia, orden o pro-cedimiento; (b) conceder un remedio a una parte que en realidad no hubiese sido emplazada; y, (c) dejar sin efecto una sentencia por motivo de fraude al tribunal”. El hecho de que la moción de relevo hubiese sido presentada dentro del pleito original, pasado el término fatal de seis (6) meses dispuesto por la Regla 49.2 de Procedimiento Civil, supra, en lugar de haber sido presentada mediante un pleito in-dependiente como requiere dicha regla en estos casos, no surtió impacto alguno en nuestra determinación de que el dictamen en cuestión constituía una sentencia. Como allí *877indicáramos, la naturaleza de la acción de nulidad y del fallo emitido era igual en ambos procedimientos, y en am-bos se podía disponer de la controversia sobre nulidad en su totalidad.
Un examen minucioso del caso de epígrafe, a diferencia de lo que entiende la mayoría, requiere resolver aquí como lo hicimos en Bco. Santander P.R. v. Fajardo Farms Corp., supra. La moción de relevo presentada en el caso de autos fue adjudicada en sus méritos por el tribunal inferior y la controversia particular que allí se adjudicó fue resuelta en su totalidad. (2) Por ello, resulta meridianamente claro que, a tono con lo resuelto en Bco. Santander P.R. v. Fajardo Farms Corp., supra, en el caso de epígrafe la denegatoria a la moción de relevo constituyó realmente una sentencia, por lo que la presentación de la moción de determinaciones adicionales de hechos y conclusiones de derecho tuvo el efecto de interrumpir el término para acudir en apelación.
Nótese, además, que en el caso de autos, la llamada “re-solución” de 24 páginas emitida por el tribunal de instan-cia contenía un extenso listado de hechos y conclusiones de derecho. La parte afectada no tenía otro medio para solici-tar que se enmendaran las extensas determinaciones de he-cho y conclusiones de derecho del foro de instancia, que no fuese el mecanismo procesal que ofrece la Regla 43.3 de Procedimiento Civil, supra.
En vista de todo ello, estimo que el Tribunal de Circuito de Apelaciones erró al acoger el recurso de apelación pre-sentado como certiorari y así denegarlo por presentación tardía.
*878hH hH hH
En el caso de autos, el tribunal de instancia encontró probados unos hechos que, a su juicio, hubiesen dado lugar al relevo de la sentencia en cuestión. Sin embargo, con-cluyó que estaba impedido de así hacerlo, porque supues-tamente el mandato que le emitiéramos con anterioridad le requería examinar solamente la cuestión de fraude al tribunal. El Tribunal de Circuito de Apelaciones no consi-deró este asunto en sus méritos debido al supuesto escollo procesal que discutiéramos en la parte II de esta opinión.
Es harto conocido que el mandato es el medio oficial que posee un tribunal apelativo para comunicar a un tribunal inferior la disposición de la sentencia que sea objeto de revisión y para ordenarle el cumplimiento de lo acordado. Pueblo v. Tribunal de Distrito, 97 D.P.R. 241 (1969); Graniela v. Yolande, Inc., 65 D.P.R. 705 (1946). Remitido el mandato al foro a quo, éste readquiere jurisdicción sobre el caso a los únicos fines de ejecutar la sentencia, tal cual fuera emitida en revisión. Ante estas circunstancias, el foro inferior no está facultado para abrir nuevamente el caso ni para reconsiderar o sustituir el mandato que le fuera remitido. Melón Hnos. & Co. v. R. Muñiz, etc. y Villamil, Int., 56 D.P.R. 761 (1940). Éste debe limitarse a dar cum-plimiento con lo ordenado y lo que haya resuelto el tribunal apelativo constituye, para todos los efectos, la ley del caso. Pan American v. Tribunal Superior, 97 D.P.R. 447 (1969); Fiddler v. Tribunal Contribuciones, 68 D.P.R. 847 (1948).
Ahora bien, en el caso de epígrafe, luego de examinar el aludido mandato que le remitiéramos al tribunal de ins-tancia, estamos convencidos de que éste no tuvo el efecto de circunscribir a la causal de fraude la jurisdicción de dicho foro para considerar la solicitud de relevo de la sen-tencia en cuestión. En el momento en que dictamos nues-tra sentencia, la parte demandante no había podido pre-*879sentar como evidencia en apoyo de su moción de relevo los testimonios de dos testigos sumamente importantes. Re-sultaba indispensable que, a los fines de sustentar la ale-gación de fraude, se permitiera la declaración de esos testigos. A falta de éstos, el tribunal se veía impedido de tomar una determinación concienzuda e informada sobre el particular.
Es por ello que específicamente señalamos en nuestro dictamen la preocupación que nos ocasionó el hecho de que, con posterioridad a la sentencia recurrida, uno de esos tes-tigos corroborara los problemas de comunicación habida entre abogado y cliente, alegados en la moción de relevo como base para sostener el fraude. En razón de ello dispu-simos que, “[s]i bien este caso llevafba] catorce (14) años en los tribunales, para evitar un fracaso de la justicia, revoca[ábamos] la sentencia recurrida y ordena[ábamos] al foro de instancia que celebr[ase] una nueva vista a tenor con lo dispuesto por la Regla 49.2 para que las partes re-currentes, pu[diesen] presentar la evidencia correspon-diente de que hubo fraude al tribunal”. (Enfasis en el original.) Sentencia de 13 de octubre de 1992, págs. 8-9.
El mandato ordenaba que se permitiese presentar evi-dencia adicional sobre el alegado fraude al tribunal. Dicho mandato no disponía que el tribunal estaba impedido de considerar el relevo al amparo de otros fundamentos.
A tono con lo antes mencionado, el tribunal de instancia erró al concluir que estaba impedido —por nuestro previo mandato— de relevar a las partes de la sentencia según otra causal que no fuese la de fraude al tribunal.
IV
Resta por evaluar si, conforme con las determinaciones de hecho esbozadas por el tribunal de instancia, procede el relevo de aquellas sentencias que ordenaron el archivo de las causas de acción de los aquí demandantes.
*880La Regia 49.2 de Procedimiento Civil, supra, permite que, mediante una moción a tales efectos y según aquellas condiciones que sean justas, un tribunal releve a una parte de una sentencia, entre otras razones, por fraude;(3) porque no sería equitativo que la sentencia continuara en vigor(4) o por cualquier otra razón que justifique la concesión de un remedio contra los efectos de una sentencia.(5)
En reiteradas ocasiones hemos señalado que, de ordina-rio, no procede relevar a una parte de las consecuencias producidas por la negligencia o dejadez de su abogado, a menos que se trate de un asunto extraordinario cuya dene-gatoria produzca un fracaso completo de. la justicia. González v. González, 76 D.P.R. 18 (1954). Ello es así, ya que se entiende que en ausencia de circunstancias que justifiquen lo contrario, toda parte que escoja libremente a un repre-sentante legal para un litigio no puede evitar las conse-cuencias de los actos y las omisiones de ese abogado. Srio. del Trabajo v. J.C. Penney Co., Inc., 119 D.P.R. 660 (1987); Méndez Pérez v. Tribunal Superior, 101 D.P.R. 87 (1973). Así, por ejemplo, se presume que la parte fue apercibida y advertida de todos los hechos y actos que le hayan sido notificados a su abogado. Barletta v. Tribunal Superior, 99 D.P.R. 379 (1970); Díaz v. Tribunal Superior, 93 D.P.R. 79, 88 (1966).
A pesar de la presunción antes mencionada, la experien-cia nos ha enseñado que, en ocasiones, las partes no han sido apercibidas de la actuación negligente de sus abogados. Es por ello que, a los fines de evitar este tipo de situación, enfáticamente hemos requerido que, en aquellos casos en los cuales el tribunal considere que procede la imposición de sanciones, el foro judicial imponga primero éstas al abogado de las partes. Si dicha acción no resulta en consecuencias positivas, el tribunal deberá informar de-*881bidamente a la parte acerca de la situación acaecida y de-berá apercibirla del grave resultado que podría tener no corregirla. Sólo después de haber tomado toda esta serie de pasos, es que procederá la severa sanción de la desestima-ción de la causa de acción o la eliminación de las alegaciones. López Rivera v. Rivera Díaz, 141 D.P.R. 194 (1996); Amaro González v. First Fed. Savs., 132 D.P.R. 1042 (1993); Maldonado v. Srio de Rec. Naturales, supra.
Ciertamente, una parte no debe sufrir la desestimación de su caso por los errores o desmanes cometidos por su abogado cuando, con anterioridad a ello, el tribunal no le apercibe de lo acontecido y no le brinda la oportunidad de corregir éstos por otros medios. El apercibimiento previo por el tribunal constituye un requisito ineludible a falta del cual no procede la desestimación de la causa de acción.
La Regla 49.2 de Procedimiento Civil, supra, resulta ser el mecanismo adecuado para relevar a una parte de una sentencia que desestime su causa de acción debido a la inacción y negligencia de su abogado cuando el tribunal no le ha dado a dicha parte un aviso previo de la conducta que dio lugar a esa consecuencia. Nótese que, a pesar de que el mecanismo provisto por la citada Regla 49.2 no es una llave maestra para reabrir un caso adjudicado, la amplitud del inciso (6) de esa regla permite que se corrija un error a todas luces injusto. Negrón Rivera y Bonilla, Ex parte, 120 D.P.R. 61 (1987); Sucn. Bravo v. Srio. de Hacienda, 106 D.P.R. 672 (1978).
Tal es la situación en el caso de autos. Así propiamente lo reconoció el tribunal de instancia en los incisos 10, 14, 15 y 18(6) de las conclusiones de derecho de la sentencia que emitiera el 31 de octubre de 1995, para denegar la moción de relevo solicitada. En estos incisos, dicho foro es-pecíficamente concluyó que la evidencia demostró una falta de comunicación del abogado con sus clientes, una con-ducta negligente y un abandono de sus deberes hacia éstos. *882Los demandantes nunca se enteraron de las sentencias emitidas en su contra debido a la crasa falta de diligencia de su propio abogado y no por culpa propia. Asimismo, con anterioridad a la desestimación de su causa, y contrario a lo requerido por este Tribunal, los demandantes nunca fue-ron apercibidos directamente por el foro a quo de lo que acontecía en su caso.
Evidentemente, aun cuando concurro con el tribunal de instancia en que estos hechos, per se, no demuestran la existencia de fraude, no cabe duda de que sí constituyen razón suficiente para relevar a los demandantes de los efectos de la sentencia que archivó su caso, al amparo del inciso (6) de la Regla 49.2 de Procedimiento Civil, supra.
Nótese que la Sentencia de 27 de febrero de 1987 fue producto de la inacción del abogado en la tramitación de este caso. Los clientes trataron por todos los medios posi-bles de averiguar el estado de su reclamación haciendo ges-tiones afirmativas para dialogar al respecto con su abo-gado, con resultados infructuosos. Incluso, tan pronto advinieron en conocimiento de que su causa de acción ha-bía sido desestimada, sin el debido apercibimiento, contra-taron otra representación legal que corrigiera lo más pronto posible los errores cometidos. No cabe duda del pro-bado interés de los demandantes en su reclamación, y sería injusto privarlos de su acción por la conducta de su abo-gado, que ni siquiera conocían. Por ello, procede el relevo de la antes mencionada sentencia, al amparo del inciso (6) de la referida Regla 49.2.
Por último, resulta menester señalar que reconozco que la parte demandada también resultó perjudicada en este caso. Los costos exorbitantes en que ha incurrido, producto de muchos años de litigación y la incertidumbre de un liti-gio pendiente que podría parecer no tener final, es una carga onerosa de llevar. Sin embargo, en el balance racio-nal y justiciero de los intereses en pugna, debe prevalecer el hecho de que los demandantes no fueron responsables de lo *883acontecido y que tampoco^ se les dio la oportunidad que les correspondía de dilucidar su reclamación.
A pesar de los fundamentos expuestos antes, una exigua mayoría del Tribunal se niega a revocar la sentencia emi-tida por el Tribunal de Circuito de Apelaciones el 7 de mayo de 1996 y deniega la reapertura del caso de autos en el Tribunal de Primera Instancia. En consecuencia, unas personas con una reclamación sustancial e importante se quedan sin su día en corte. En efecto, una mayoría exigua de este Tribunal les niega el fundamental derecho humano de tener acceso, efectivo al proceso judicial, y lo hace al sujetar ese derecho a una interpretación procesalista no sólo rígida en extremo, sino una que este Foro ya había rechazado recientemente.
La ingente y medular tarea judicial de hacer justicia queda, pues, sometida a las inconsistencias de algunos miembros de este Foro y a la propensión a darle más im-portancia a la decadente y desacreditada aplicación rigo-rista de las formas y los procedimientos que a la meta ilus-trada y sensata de marchar hacia la humanización de la justicia y el derecho. Por ello, disiento.

 El 11 de marzo de 1993, varios demandantes presentaron una queja por conducta profesional contra el licenciado Ortiz, la cual está pendiente ante nos.


 Adviértase que, aun cuando una de las sentencias impugnadas en la solicitud de relevo fue presentada pasado el término de seis meses, ello, al igual que en Bco. Santander P.R. v. Fajardo Farms Corp., 141 D.P.R. 237 (1996), no impedía su adju-dicación porque se trataba de una de las excepciones establecidas por las reglas, a dicho término, a saber: fraude al tribunal. Véase G.A.C. Fin. Corp. v. Rodríguez, 102 D.P.R. 213, 216 (1974).


 Regla 49.2(3) de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 Regla 49.2(5) de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 Regla 49.2(6) de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 Erróneamente enumerado como el número 16 por el tribunal de instancia.